DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 23 Aug, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Numerous references cited in the IDS were not found in either this application or any other application in the priority chain.  Thus, they were not considered.

Election/Restrictions
Applicant’s election without traverse of a peptide with a diglycolic acid linker to treat ulcerative colitis in the reply filed on 11 April, 2022 is acknowledged.
Applicants elected a specific peptide to treat ulcerative colitis.  A search was conducted for this invention, and the only valid rejections found were double patenting rejections.  Because of this, the election of species requirement has been withdrawn, and the claims examined in their entirety.

Claims Status
Claims 47-63 are pending.
Claims 47-63 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 47-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14, 21, and 28-31 of U.S. Patent No. 10,059,744, cited by applicants. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
	Competing claim 9 describes the same peptide sequence used in the method of instant claim 47, while claims 10-14 describe the peptide features claimed in instant claims 48-53.  Competing claim 21 specifies an acetate salt, identically with instant claim 54.  Competing claim 28 specifies that the peptide be used to treat IBD, with claims 29 and 30 specifying ulcerative colitis and Crohn’s disease, respectively.  Competing claim 31 specifies oral administration.

second rejection
Claims 47-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 18-21 of U.S. Patent No. 10,626,146, cited by applicants. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.
	
	Competing claims 18-20 describe the peptide sequences used in the method of instant claims 47, 51, and 52, linked via the lysine with a diglycolic acid.  Competing claim 21 specifies an acetate salt.  Competing claim 10 specifies that the material is formulated for oral delivery.  While the competing claims do not describe using the peptide to treat IBD, one of the few places the competing specification can be used in a double patenting rejection is a determination of the utility of the product (MPEP 804(II)(B)(2)(a)).  In this case, the specification states that the invention can be used to treat IBD, ulcerative colitis, and Crohn’s disease (column 6, line 10-12), thus rendering the instant claims obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658